Citation Nr: 1808476	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  10-03 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a respiratory disability, to include sinusitis and residuals of corrective surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO). In March 2015 and March 2016, different Veterans Law Judges remanded this issue; the case has since been assigned to the undersigned.

As discussed in the March 2015 and March 2016 Board remands, the Veteran attempted to verbally withdraw her claim in March 2014. See VA Report of General Information. However, withdrawal of an appeal must be either in writing or on the record at a hearing. 38 C.F.R. § 20.204. VA attempted to clarify whether she wished to withdraw numerous times. See August 2014 and April 2015 correspondence. Because the Veteran did not communicate in writing that she wished to withdraw her appeal, the Board finds it remains in appellate status.

After reviewing the evidence of record, and in light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has recharacterized the Veteran's claim of service connection for sinusitis to encompass any respiratory disorder, to include sinusitis and residuals of septoplasty, as reflected on the title page.


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, nasal congestion is a residual from a septoplasty undergone during active duty.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of a septoplasty have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. Service connection requires evidence showing: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury incurred or aggravated in service. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran's service treatment records reflect that she underwent a septoplasty in November 2003. An October 2008 VA examiner diagnosed sinusitis and nasal septal deviation, status post corrective surgery; an opinion about the cause of the Veteran's disability was not provided. In August 2017, a VA medical provider opined that the Veteran's sinusitis was not related to her military service, but it was at least as likely as not that the Veteran's subsequent symptoms of nasal congestion were related to her septoplasty.  The medical provider explained that if the septoplasty is not successful, symptoms of nasal congestion can persist.  The record is not completely clearly, and the Board cannot ascertain whether the nasal congestion is a residual of the septoplasty or a symptom that pre-existed the surgery but was not alleviated by the surgery.  It appears the VHA opinion would suggest it was a symptom that pre-existed the surgery and which was not alleviated by it.  Nonetheless, as the record stands, the only competent medical opinion of record states that nasal congestion is a residual of the septoplasty in service.  There is no other competent evidence of record which contradicts this opinion.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for residuals of a septoplasty. 





ORDER

Service connection for residuals of a septoplasty is granted. 



____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


